NUMBER 13-08-00621-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                      IN RE EVANSTON INSURANCE COMPANY


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Benavides
                     Memorandum Opinion Per Curiam1

        Relator, Evanston Insurance Company, filed a petition for writ of mandamus and a

motion for emergency stay in this cause on November 6, 2008. Relator argued that the

trial court abused its discretion in ordering privileged documents to be entered into

evidence at trial, and accordingly, asked this Court to stay the trial.

        The Court granted the motion for emergency stay, in part, insofar as the trial court’s

order allowing the specified documents to be entered into evidence was ordered stayed

pending further order of this Court, or until the case is finally decided, and denied the


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
motion for emergency stay, in part, insofar as the trial could continue pending further action

by this Court. The Court requested that the real party in interest, Maria F. Pineda,

individually and d/b/a San Luis Mexican Restaurant, by and through counsel, file a

response to relator’s petition for writ of mandamus on or before 9:00 a.m., Friday,

November 7, 2008. By correspondence of that date, the real party in interest informed the

Court that the trial court withdrew the ruling that is the subject of this petition for writ of

mandamus, and “Relator and Real Party in Interest believe that the relief requested in the

Petition for Writ of Mandamus . . . is now moot.”

       The Court, having examined and fully considered the petition for writ of mandamus

and the subsequent events relating thereto, is of the opinion that the petition for writ of

mandamus should be dismissed. Accordingly, the stay previously imposed by this Court

is LIFTED. See TEX . R. APP. P. 52.10(b) ("Unless vacated or modified, an order granting

temporary relief is effective until the case is finally decided."). The petition for writ of

mandamus is DISMISSED.

                                                          PER CURIAM


Memorandum Opinion delivered and
filed this 10th day of November, 2008.




                                              2